Title: To George Washington from Jonathan Trumbull, Sr., 22 May 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Hartford May 22d 1777

As it may be of Consequence for you to be acquainted with every Movement of the Enemy, would inform your Excellency, that by a Letter this day receiv’d from Govr Bradford Dated the 20th instant, have Intelligence that, on the forenoon of that day, twenty seven Sail left New Port and appear’d to be bound up Sound—and that they learnt by some Deserters before that Time that two Hessian Regiments and a half and the sixty third brittish Regiment, were under Orders to embark last Saturday—This Fleet I understand was last Night seen to pass Seabrook, standing westward—towards New Yo⟨rk⟩—These frequent Appearances of their Ships & Fleet⟨s upon⟩ our Coasts and traversing our Shoars, Keep, our sea Coasts especially, under continual

Apprehensions and Alarms, and by calling our Husbandmen from the Field threaten us with Scarcety and Distress.
Have acknowledged the Receipt of your Favour of the 11th instant, by mine of the 18th to which refer, and must beg your Kind Attention, and answer to the matters therein contain’d—and will only add thereto, that upon laying our distress’d Situation before the Congress requesting the aid of some Continental Troops to be stationd here, they referr’d the Matter to the Board of War, who were of Opinion that the inclosed Resolve of the 10th of Decemr 1776 relative to the two Batallions, has not been superceeded and therefore no Occasion for a new One for that purpose—for which Reasons and those mention’d in my last, cant but still hope & flatter ourselves, your Excellency will spare us those two Batallions. I am with great Esteem and Regard, Sir, your most obedient humble Sarvant

Jonth; Trumbull

